Citation Nr: 1718294	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

The propriety of reducing the evaluation of bilateral hearing loss from 20 percent to 10 percent, effective May 1, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active service from January 1961 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board hearing in a VA Form 9 which VA received in June 2012.  The RO scheduled the Veteran's hearing for January 9, 2017.  On December 2, 2016, the Veteran faxed a statement requesting the RO reschedule the hearing because he was scheduled for a "major surgery" on January 5, 2017.

Under 38 C.F.R. § 20.704(c) (2016), requests for rescheduling a hearing may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  Such requests must be in writing, must explain why a new hearing date is necessary, and must be filed with the VA office of the official who signed the notice of the original hearing date.  Examples of good cause include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness.

The Board finds that the Veteran has demonstrated good cause under 38 C.F.R. § 20.704(c).  Thus, to afford the Veteran an opportunity to testify at a Board hearing as requested, this case will be returned to the RO to reschedule the Veteran for a hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule a Travel Board or videoconference hearing for the Veteran, whichever is most expeditious.  Then follow all appropriate appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




